On Petition for Rehearing.

Richmond, January 25, 1938.
Campbell, C. J.:
Since the opinion was handed down in this case a petition for rehearing has been filed by the city of Newport News, which contains the following statement:
“Under the decision, a city using its property wholly and exclusively for city purposes, but making revenue sufficient to pay bonds, is taxed upon the whole value of its property, while a city supplying water to consumers outside of its corporate limits, under like circumstances, is taxed only partially.”
*611In answer to this assertion the court deems it only necessary to say that the opinion in question expressly applies the construction therein placed upon the amended section (183) of the Constitution to the facts and circumstances of the case under consideration, and does not undertake to apply such construction to a situation in which a municipality owns and operates a water works system wholly and- exclusively for its own municipal purposes. The liability of a city’s water works property to taxation under the last named circumstances is not involved in the case in judgment, and it was not intended to express any opinion upon that question.
With this addendum, the opinion previously handed down is adhered to in all respects, and the petition for rehearing is, therefore, denied.